United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2752
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
John Thebeau,                           *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: May 13, 2008
                                Filed: May 16, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      John Thebeau appeals the sentence the district court1 imposed after he pleaded
guilty to being a felon in possession of a firearm, in violation of 18 U.S.C.
§ 922(g)(1). We affirm.

      Thebeau argues that the district court violated his Sixth Amendment rights by
determining that his prior attempted-burglary convictions were violent felonies for
sentencing-enhancement purposes, and erred by imposing sex-offender-treatment

      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
evaluation as a supervised-release condition. Both of these arguments are raised for
the first time on appeal and thus we review only for plain error. See Fed. R. Crim. P.
52(b) (plain error); United States v. Prendergast, 4 F.3d 560, 561 (8th Cir. 1993) (per
curiam) (claims not raised before district court are reviewed only for plain error).
Upon careful review of the record, we conclude that there was no error, plain or
otherwise. See James v. United States, 127 S. Ct. 1586, 1600 (2007) (determining
whether prior conviction qualifies as violent felony for purposes of 18 U.S.C. § 924(e)
is statutory interpretation not judicial fact-finding, and thus Sixth Amendment is not
implicated); United States v. Smart, 472 F.3d 556, 557-59 (8th Cir. 2006) (sentencing
court is afforded wide discretion when imposing terms of supervised release;
affirming sex-offender conditions unrelated to defendant’s offense where defendant
committed sexual offense close in time to offense of conviction and had violated
probation on sexual offense; release conditions did not greatly restrict defendant’s
personal liberties, and were reasonably related to defendant’s history and
characteristics).

       Thebeau also argues that his sentence--which was imposed within the
applicable Guidelines range--is unreasonably long, and that the court did not
sufficiently consider the sentencing factors under 18 U.S.C. § 3553(a). These
arguments fail as well. See United States v. Denton, 434 F.3d 1104, 1113 (8th Cir.
2006) (within-Guidelines-range sentence is presumptively reasonable); United States
v. Little Hawk, 449 F.3d 837, 840 (8th Cir. 2006) (district court is not required to
mechanically recite § 3553(a) factors); United States v. Haack, 403 F.3d 997, 1003-04
(8th Cir. 2005) (standard for reasonableness review).

      Accordingly, we affirm.
                     ______________________________




                                          -2-